John D. Bennett, S.
This is a proceeding in which the proponent requests the admission to probate of a purported will dated June 20, 1946, and a purported codicil dated July 29, 1958, and that an intervening will dated November 3, 1954, be denied probate.
The codicil presented refers specifically to the earlier will dated June 20,1946. Under the circumstances the codicil served to republish the earlier will, and to revoke the intervening will (Matter of Klein, 177 Misc. 555; Matter of Campbell, 170 N. Y. 84).
Objections to the probate of these documents have been withdrawn.
The alleged will dated November 3, 1954, is denied probate.
The propounded instruments, being the will dated June 20, 1946, and the codicil dated July 29, 1958, will be admitted to probate, it having been established that they were executed in the manner prescribed by section 21 of the Decedent Estate Law, and that at the time of their execution the decedent was of sound mind and free from restraint.